Title: From Thomas Jefferson to Volney, 5 July 1797
From: Jefferson, Thomas
To: Volney, Constantin François Chasseboeuf, Comte de


                    
                        Th: Jefferson to Mr. volney
                        July 5. 97.
                    
                    I am really uneasy at your stay here, during the heats of the present season, and in your weak state. You mentioned that you were detained by business. Perhaps it may be some retardation of funds, or some other matter in which I can be serviceable to you. I am rarely rich in money, but probably can command such sums as might accomodate wants as moderate as yours. Be it this, or be it any thing else in my power, command me freely, and you will gratify me the more, as you can render me the more useful to you. Accept my friendly salutations.
                